 Case 5:19-cv-05026-LLP Document 49 Filed 09/18/19 Page 1 of 9 PageID #: 578



                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                      WESTERN DIVISION
*****************************************************************************
                                              *


DAKOTA RURAL ACTION;                          *              CIV 19-5026
DALLAS GOLDTOOTH;                             *
INDIGENOUS ENVIRONMENTAL                      *
NETWORK;NDN COLLECTIVE;           *
SIERRA CLUB; and NICHOLAS TILSEN; *
                                              *    MEMORANDUM OPINION AND
               Plaintiffs,                    * ORDER GRANTING KEVIN THOM'S
       vs.                                    *          MOTION TO DISMISS
                                              *


KRISTINOEM,in her official capacity as *
Governor ofthe State of South Dakota;         *
JASON RAVNSBORG,in his official               *
capacity as Attorney General; and             *
KEVIN THOM,in his official capacity as        *
Sheriff ofPcnnington County,                  *
                                              *


               Defendants.                    *
                                              *

******************************************************************************

       Plaintiffs allege that Senate Bill 189,94th Session, South Dakota Legislature,2019,"An act
to establish a fund to receive civil recoveries to offset costs incurred by riot boosting, to make a
continuous appropriation therefor, and to declare an emergency," and SDCL §§ 22-10-6 and
22-10-6.1 (challenged laws)are unconstitutional,both facially and as-applied. Plaintiffs allege that
these laws infringe on their First Amendment rights. Plaintiffs further allege that the laws violate
their ri^ts to due process by failing to provide notice of what conduct constitutes a violation ofthe
laws. The State Defendants deny Plaintiffs' allegations.


       Defendant Kevin Thom,sued in his official capacity as Sheriff ofPcnnington County,filed
a motion to dismiss in lieu of an Answer. (Doc. 23.) Sheriff Thom argues that he should be
dismissed as a defendant pursuant to Federal Rules ofCivil Procedure 12(b)(1)and 12(h)(3)for lack
of subject matter jurisdiction, and Rule 12(b)(6) for failure to state a claim. In a nutshell. Sheriff
 Case 5:19-cv-05026-LLP Document 49 Filed 09/18/19 Page 2 of 9 PageID #: 579



Thorn argues that he is not a proper defendant because § 1983 does not encompass suits against the
county simply because the sheriffis required to enforce state law.


                                            ANALYSIS

       Standing to sue is a jurisdictional requirement "rooted in the traditional xmderstanding of a
case or controversy." Spokeo,Inc. v. Robins,      U.S.       ,136 S.Ct. 1540,1547(2016);see U.S.
Const, art. IE, § 2. This is often referred to as Article III standing. See Advantage Media, L.L.C. v.
City of Eden Prairie, 456 F.3d 793, 799 (8th Cir. 2006) (Article HI standing to bring a First
Amendment free speech challenge is "an ineseapable threshold question"). The party invoking
federal jurisdiction bears the burden of establishing standing. Lujan v. Defenders of Wildlife, 504
U.S. 555, 561 (1992). The burden corresponds with the degree ofevidence required at the relevant
stage oflitigation. Id."At the pleading stage general factual allegations ofinjury resulting from the
defendant's conduct may suffice." Id. Plaintiffs must demonstrate standing as to each defendant.
Calzone v. Hawley, 866 F.3d 866, 869 (8th Cir. 2017). When determining whether to dismiss a
complaint for lack of standing, a court is to "constru[e] the allegations of the complaint, and the
reasonable inferences drawn therefrom, most favorably to the plaintiff." Glickert v. Loop Trolley
Transp. Dev. Dist., 792 F.3d 876, 880(8th Cir. 2015)(citations and quotation marks omitted).


       The Supreme Court has stated that "the irreducible constitutional minimum of standing
contains three elements."Lujan, 504 U.S. at 560. First, the plaintiff must have suffered an injury in
fact—an invasion of a legally protected interest which is(a)concrete and particularized,(b) actual
or imminent,not conjectural or hypothetical.Id.(citations omitted)."Second,there must be a causal
connection between the injury and the conduct complained of- the injury has to be 'fairly . . .
traee[able] to the challenged action of the defendant, and not. .. [tjhe result [of] the independent
action ofsome third party not before the court.'"Id.(quoting Simon v. Eastern Ky. Welfare Rights
Organization, 426 U.S. 26, 41-42 (1976)). "Third, it must be 'likely,' as opposed to merely
'speculative,' that the injury will be 'redressed by a favorable decision.'"M at 561 (quotmg Simon,
426 U.S. at 38, 43).
 Case 5:19-cv-05026-LLP Document 49 Filed 09/18/19 Page 3 of 9 PageID #: 580



        The Eighth Circuit has said that"[t]o establish injury in fact for a First Amendment challenge
to a state statute, a plaintiffneed not have been actually prosecuted or threatened with prosecution."
281 Care Comm. v. Arneson, 638 F.3d 621,627(8th Cir. 2011)(citing St. Paul Area Chamber of
Commerce v. Gaertner,439 F.3d 481,487(8th Cir. 2006)). A plaintiff must only "establish that he
would like to engage in arguably protected speech, but that he is chilled from doing so by the
existence of the statute." 281 Care Comm., 638 F.3d at 627. In 281 Care Committee, the Eighth
Circuit continued:

       Self-Censorship can itselfconstitute injury in fact. Ofcourse, self-censorship based
       on mere allegations of a "subjective" chill resulting from a statute is not enough to
       support standing, and persons having no fears ofstate prosecution except those that
       are imaginary or speculative, are not to be accepted as appropriate plaintiffs. The
       relevant inquiry is whether a party's decision to chill his speech in light of the
       challenged statute was objectively reasonable. Reasonable chill exists when a
       plaintiff shows an intention to engage in a course ofconduct arguably affected with
       a constitutional interest, but proscribed by [the] statute, and there exists a credible
       threat of prosecution.


Id. (intemal citations and quotation marks omitted).


        Sheriff Thom contends that Plaintiffs have not alleged an injury in fact because Plaintiffs
admit that they are not inciting anyone to commit imminent violent or forceful actions, that they
advocate against the use of violence, and that they plan to advise and encourage others through
peaceful methods.


       The assertions in Plaintiffs' Complaint meet the requirement of an injury in fact. Plaintiffs
allege that they intend to provide funding, training, and other advice and encouragement to
individuals who plan to protest the Keystone XL Pipeline, but they fear arrest, prosecution and/or
civil liability because the law is vague aboutthe speech and conductit regulates. PlaintiffSierra Club
alleges that it will err on the side of curtailing its protected speech:
       Sierra Club would be hesitant to engage in many ofthese forms ofprotected speech
       ifSouth Dakota's "riot boosting"laws stand, because it would risk being exposed to
       civil and criminal liability should authorities or even pipeline companies subjectively
       decide that the speech somehow contributed to violence.
 Case 5:19-cv-05026-LLP Document 49 Filed 09/18/19 Page 4 of 9 PageID #: 581



        Similarly, the vague wording of the South Dakota laws would leave Sierra Club
        unsure about what speech is permissible, such that it would err on the side of
        curtailing protected speech.


Doc. 1, Complaint at ]f 66. This self-censorship is Pbjectively reasonable and demonstrates that
Plaintiffs'injuries are sufficiently concrete,See 281 Care Comm.,638 F.3d at 628(plaintiffs' speech
was reasonably chilled because they alleged that they wished to engage in conduct and they had
reasonable cause to fear the consequences of engaging in such conduct). The Court finds that
Plaintiffs have alleged an injury in fact that is sufficient to support standing.-


        "Under United States Supreme Court precedent, when a plaintiff challenges the
constitutionality of a rule of law, it is the state official designated to enforce that rule who is the
proper defendant, even when that party has made no attempt to enforce the rule." American Civil
Liberties Union v. Florida Bar,999 F.2d 1486,1490(11th Cir. 1993){citing Diamond v. Charles,
476 U.S. 54,64(1986)); see also Wilson v. Stocker, 819 F.2d 943, 947(10th Cir. 1987)(finding a
case or controversy between a plaintiff bringing a pre-enforcement challenge and a state attorney
general because the attorney general has enforcement authority). In Wilson, the Tenth Circuit
reasoned that "a controversy exists not because the state official is himself a source of injury, but
because the official represents the state whose statute is being challenged as the source ofthe injury."
819 F.2d at 947. Thus, the Wilson eomt found that a "plaintiff challenging the constitutionality of
a statute has a sufficiently adverse legal interest to a state enforcement officer"to create a substantial
controversy when "the plaintiff shows an appreciable threat of injury flowing directly from the
statute." Id.



        Plaintiffs suing state officials can satisfy the second and third requirements of standing,
causation and redressability, by demonstrating"a causal connection" between the defendant and the
asserted injury. DigitalRecognition Network,Inc. v. Hutchinson,803 F.3d 952,957(8th Cir. 2015).
"[T]he causation element ofstanding requires the named defendants to possess authority to enforce
the complained-of provision," id. at 958, and "[t]he redressability prong is not met when a plaintiff
seeks relief against a defendant with no power to enforce a challenged statute," id. In Digital
 Case 5:19-cv-05026-LLP Document 49 Filed 09/18/19 Page 5 of 9 PageID #: 582



Recognition, the Eighth Circuit explained that whether a defendant has enforcement authority is
related to whether, under Ex parte Young, they are proper state officials for suit:
              In a case like this one, the questions of Article III jurisdiction and Eleventh
       Amendment immunity are related. Article III requires the plaintiff to show a causal
       connection between the state officials and the alleged injury. The Eleventh
       Amendment does not preclude jurisdiction over the state officials if there is "some
       connection" between the officials and enforcement ofthe challenged state law. This
       court concluded in one case that where state officials had "some connection with the
       enforcement" of a state law for purposes of the Ex Parte Young doctrine, then the
       case or controversy requirement ofArticle IE was satisfied. Citizensfor EqualProt.
       V. Bruning, 455 F.3d 859, 864(8th Cir. 2006).


Digital Recognition, 803 F.3d at 957.


       But SheriffThom is not a state official, so there is a question about how Plaintiffs can satisfy
the second and third standing requirements as to him. In their briefs, both parties assume that the
causation and redressability requirements ofstanding to sue SheriffThom are fulfilled ifPlaintiffs'
allegations against the county,ifproven,would constitute an official policy for § 1983 liability under
Monell V. New York City Dep't ofSocial Serv.,436 U.S. 658(1978). The Court found support for
the parties' approach inMiller v. City ofSt. Paul,823 F.3d 503.(8th Cir. 2016). There,the plaintiff
alleged that city defendants violated his First Amendment right to engage in religious speech in a
public park. The Eighth Circuit held that because the plaintiff failed to show that he was subject to
a credible threat ofprosecution pursuant to "official municipal policy ofsome nature," the plaintiff
did not have standing to pursue his claim against the city or against the city's police chiefand patrol
commander in their official capacities. Id. at 506-07, 508. Accordingly, this Court will discuss
municipal liability under § 1983 and whether Plaintiffs have alleged a nexus between their injuries
and an official policy ofPennington County in order to determine whether they have standing to sue
Sheriff Thom in his official capacity.
 Case 5:19-cv-05026-LLP Document 49 Filed 09/18/19 Page 6 of 9 PageID #: 583



       In Monell the Supreme Court held that Congress intended municipalities and other local
governmental entities to be included among those persons to whom § 1983 applies.'436U.S. at690.
At the same time, the Court made it clear that municipalities may not be held liable "unless action
pursuant to official municipal policy of some nature caused a constitutional tort." Id. at 691. The
Court emphasized that "a municipality cannot be held liable solely because it employs a
tortfeasor—or, in other words, a municipality cannot be held liable under § 1983 on a respondeat
superior theory." Id. The Court explained:
       We conclude, therefore, that a local government may not be sued under § 1983 for
       an injury inflicted solely by its employees or agents. Instead, it is when execution of
       a government's policy or custom, whether made by its lawmakers or by those whose
       edicts or acts may fairly be said to represent official policy,inflicts the injury that the
       government as an entity is responsible under § 1983.


Id. at 694. "Municipal liability under § 1983 attaches where—and only where—a deliberate choice
to follow a course of action is made fi"om among various altematives by the official or officials
responsible for establishing final policy with respect to the subject matter in question."Pembaur v.
Cincinnati,475 U.S.469,483-84(1986). Where official policy is lacking, municipal liability may
be established "through proof that the alleged misconduct was so pervasive among the non-policy
making employees ofthe municipality 'as to constitute a"custom or usage" with the force oflaw.'"
McGautha v. Jackson Cty., Mo., Collections Dep't, 36 F.3d 53, 56 (8th Cir. 1994) (citations
omitted).


       Relying on Monell, Sheriff Thom argues that Plaintiffs fail to satisfy the second and third
requirements of standing as to him because they are not challenging a policy or custom of
Pennington County.^ It is true that no official policy or custom ofPennington County is alleged in


       ' Section 1983 creates a private right of action against "any person" who, under color of
state law, deprives another ofrights protected by the Constitution. Collins v. City ofMarker
Heights. Tex, 503 U.S. 115, 120(1992).

       ^ "A plaintiff who sues public employees in their official... capacities sues only the
public employer and therefore must establish the municipality's liability for the alleged conduct.''
Kelly V. City ofOmaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016).
  Case 5:19-cv-05026-LLP Document 49 Filed 09/18/19 Page 7 of 9 PageID #: 584



the Complaint, and Plaintiffs admit that their claims against Thom are based for the most part on the
fact that the law requires sheriffs to enforce state laws. The Eighth Circuit has not decided under
what circumstances a municipality could be liable for enforcing state law. See Sloven v. Engstrom,
710 F.3d 772, 781 n.4 (8th Cir. 2013). There, the Eighth Circuit stated:
        Whether, and if so when, a municipality may be liable under § 1983 for its
        enforcement ofstate law has been the subject ofextensive debate in the circuits. See
        Fives V. Ciiy of New York, 524 F.3d 346, 351-53 (2d Cir. 2008)(collecting and
        analyzing cases). We need not decide whether a municipality may ever be liable for
        enforcing state law because, here, there is no evidence or even allegation that
       Hennepin Court[sic] was enforcing state law,as opposed to merely being present in
       a proceeding where a state court, applying state law, allegedly violated the Slavens'
       constitutional rights.


Id. Thom relies on cases from outside the Eighth Circuit holding that a city's policy of enforcing
state law does not trigger § 1983 liability. See, e.g.. Surplus Store and Exchange, Inc. v. City of
Delphi, 928 F.2d 788, 791-92(7th Cir. 1991)("It is difficult to imagine a municipal policy more
innocuous and constitutionally permissible, and whose causal connection to the alleged violation is
more attenuated, than the 'policy' ofenforcing state law. Ifthe language and standards from Monell
are not to become a dead letter, such a 'policy' simply cannot be sufficient to ground liability against
SivaumdipdXity."y,Bethesda Lutheran Hornes &Services,Inc. v.Leean, 154F.3d716(7thCir. 1998).
In Bethesda Lutheran, the Seventh Circuit explained its conclusion hi the following manner:
       The plaintiff who wants ajudgment against the municipality under that statute must
       be able to trace the action ofthe employees who actually injured him to a policy or
       other action of the municipality itself. When the municipality is acting under
       compulsion of state or federal law, it is the policy contained in that state or federal
       law,rather than anything devised or adopted by the municipality, that is responsible
       for the injury. Apart from this rather formalistic point, our position has the virtue of
       minimizing the occasions on which federal constitutional law, enforced through
       section 1983, puts local government at war with state government.


Bethesda Lutheran, 154 F.3d at 718. As in Sloven,this Court need not decide ifPennington County
could be liable simply for enforcing state law because there is no allegation that the challenged laws
have been enforced by the County or that the County is the moving force behind the Constitutional
violation.
  Case 5:19-cv-05026-LLP Document 49 Filed 09/18/19 Page 8 of 9 PageID #: 585



       In their brief,Plaintiffs assert three theories to support the claim that Pennington County has
the equivalent ofan official policy that could make it hable under § 1983 pursuant to Monell. First,
Plaintiffs cite a handbook of official polices from the Pennington County Sheriffs Office. They
refer to provisions recognizing "the discretion vested in" the officers and that the officers must
"chos[e] between conflicting courses of action."(Plaintiffs Brief, Doc. 36 at 18.) Plaintiffs also
argue that the policy manual suggests Pennington County is developing policies relevant to
enforcement of the challenged laws because the policy manual states "[t]he Pennington County
Sheriffs Office will have witten plans for responding to unusual occurrences," including "civil
unrest" and "riot."{Id.) Second,Plaintiffs point to a press release where SheriffThom said he won't
arrest people for CBD oil after the Pennington County State's Attorney announced he would not
prosecute CBD oil cases. {Id. at 19.) Third, Plaintiffs contend that South Dakota's public policy
doctrine "recognizes that law enforcement decisions necessarily involve discretion." None of the
theories are pleaded in the Complaint and, even ifthey were, none ofthe theories adequately allege
the equivalent of an official policy or custom in regard to the challenged laws.


       The relevant questions in cases involving municipal liability under § 1983 are whether the
unconstitutional act"may fairly be said to represent official policy"ofthat municipality and whether
the policy was the"moving force"behind the violation. Monell,436 U.S. at 694. Stated another way,
the question is whether there is a "direct causal link" between a municipal policy and the alleged
constitutional violation. City ofCanton, Ohio v. Harris,489 U.S. 378,385(1989),and a "deliberate
choice[by the municipality] to follow a course ofaction... made from among various alternatives."
Pembaur,475 U.S. at 483. Applying this standard in this case. Plaintiffs have failed to allege that
Pennington County sheriff officials have made any choices at all regarding enforcement of the
challenged laws that could cause a violation of Plaintiffs' First Amendment rights. Plaintiffs'
allegations show only that a policy choice was made by State officials.


       The Governor and the Attorney General do not dispute that they are proper defendants in this
case. A decision against the Governor and Attorney General will redress Plaintiffs' alleged injuries.
But Plaintiffs' injuries, as currently alleged, are not fairly traceable to SheriffThom and would not


                                                 8
  Case 5:19-cv-05026-LLP Document 49 Filed 09/18/19 Page 9 of 9 PageID #: 586



be redressed by a decision against him. Accordingly,Plaintiffs do not have standing to assert a claim
against Sheriff Thom.^ In the future, if Plaintiffs identify a Pennington County policy, custom or
practice that is a "moving force" behind a constitutional violation they suffered, Monell,436 U.S.
at 694-95, Plaintiffs may be able to amend their Complaint. Therefore, Plaintiffs' claims against
Thom will be dismissed for lack of standing with leave to amend. Accordingly,


       IT IS ORDERED that Defendant Sheriff Thom's motion to dismiss for lack of
       standing,doc. 23,is granted with leave for Plaintiffs to file a motion to amend if they
       identify a Pennington County policy,custom or practice that is a moving force behind
       a constitutional violation.


               Dated this il3 day of September, 2019.

                                              BY THE COURT:




                                                  rence L. Piersol
                                                nited States District Judge

ATTEST:
MATTHEW W.THELEN,CLERK




     'This conclusion renders moot Thom's motion to dismiss for failure to state a claim
under Rule 12(b)(6).
